COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-15-00044-CV


In the Interest of M.C. and A.C.,          §    From 233rd District Court
Minor Children
                                           §    of Tarrant County (233-092116-86)

                                           §    May 12, 2016

                                           §    Opinion by Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment that pertains to S.G.’s attorney’s fees billed in

connection with the default judgment and the payout schedule. We reverse that

portion of the trial court’s judgment that awards more than the amount to which

R.C. stipulated and render judgment for S.G. in the amount to which R.C.

stipulated, $104,862.27.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Justice Bonnie Sudderth